[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Joe Jackson was convicted of manslaughter and he appeals. Affirmed.
The appeal in this case is from a judgment of conviction of manslaughter and sentence to seven years' imprisonment in the penitentiary in accordance with the verdict of the jury. The transcript contains no bill of exceptions, and the proceedings shown by the record proper are regular and show no error. The refused charges set out cannot be intelligently reviewed in the absence of a bill of exceptions, as they are predicated upon evidence that is not before us.
Affirmed. *Page 423